            Case 1:19-cv-01219-JSR Document 4 Filed 02/08/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
BUZZFEED, INC.,                                               :
                                                              :
                                    Plaintiff,                :
                                                              :
                  - - against - -                             :     Case No. 19-cv-1219
                                                              :
U.S. CITIZENSHIP AND                                          :     PLAINTIFF’S CORPORATE
IMMIGRATION SERVICES,                                         :     DISCLOSURE STATEMENT
                                                              :
                                    Defendant.                :
                                                              :
--------------------------------------------------------------X

        Pursuant to Fed. R. Civ. Pro. 7.1, the undersigned counsel hereby certifies that Plaintiff

BuzzFeed, Inc. is a privately owned corporation. Ten percent or more of its stock is owned by

NBCUniversal Media LLC, a wholly-owned indirect subsidiary of Comcast Corporation, which

is publicly traded. No other publicly held company owns ten percent or more of its stock.



DATED: February 8, 2019                                      Respectfully Submitted,

                                                             BUZZFEED, INC.


                                                By:          s/ Nabiha Syed

                                                            Nabiha Syed, Esq.
                                                            Matthew L. Schafer, Esq.
                                                            BuzzFeed, Inc.
                                                            111 E. 18th Street, 14th Floor
                                                            New York, NY 10003
                                                            Tel: (646) 798-0693
                                                            Fax: (212) 431-7461
                                                            Nabiha.Syed@BuzzFeed.com
                                                            Matthew.Schafer@BuzzFeed.com

                                                            Counsel for Plaintiff BuzzFeed, Inc.
